                                         2 0 CV 6368
     Case 1:20-cv-06368-GHW Document 5 Filed 08/13/20 Page 1 of 11
         ,IUDGE lrVOoo
                         s

                     UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

MCGRAW HILL LLC, INC., BEDFORD,
FREEMAN & WORTH PUBLISHING GROUP,
LLC d/b/a MACMILLAN LEARNING, CENGAGE
LEARNING, ELSEVIER INC., and PEARSON
EDUCATION, INC.,                        Civil Action No.

           Plaintiffs,
    v.                                  [PROPOSED] 1) TEMPORARY
                                        RESTRAINING ORDER; 2)
DOES I - 63 d/b/a I STEBOOKS.COM,       ORDER TO SHOW CAUSE
AONIE.CLUB, AQUICKSHOP.ONLINE,          WHY A PRELIMINARY
ATISO.CLUB, BIGDADYSTORES.COM,          INJUNCTION SHOULD NOT
BOOKSCHEAP.ORG,                         ISSUE; 3) EXPEDITED
BOOKSPERSONALLY.COM,                    DISCOVERY ORDER; AND 4)
CAPOSEL.MYSHOPIFY.COM, CCBOOKS.ORG,     ALTERNATE SERVICE ORDER
COLLEGE2BOOK.COM,                       ("EX PARTE ORDER")
DERORA.ONKINGSHOP.COM,
DIGITALBOOK4YOU.COM,
DIGITALBOOKDRIVE.COM, DUMANUS.COM,
EBOOK4MART.COM, EBOOKALL.STORE,
EBOOKANDLIFE.COM, EBOOK-MALL.COM,
EBOOKMAR.COM, EBOOKSMODA.COM,
EBOOKSSHELF.COM, EBOOKSSTUFF.CO,
EBOOKTESTBANK.COM, EBOOKTHINGS.NET,
EBOOKTODAY.NET, EBOOKTODAY.STORE,
EBOOKUS.STORE, EBOOKVIP.STORE,
ENENT.MYSHOPIFY.COM,
EVELYN.ONKINGSHOP.COM,
FALCOUS.MYSHOPIFY.COM, GENTER.STORE,
GETXT.NET, GILDANVIETNAM.COM,
GOLDENBUUKS.MYSHOPIFY.COM,
GRUTINA.SHOP, GUZGUZ.CLUB,
IBOOKSTOREHUB.COM, !CONOVER.COM,
INTELLIGENTLEARNERCLUB.COM,
LLERSAND.XYZ, MEGAEBOOKS.INFO,
MONONUS.COM, MOSAC.CLUB,
MUTRIM.MYSHOPIFY.COM,
MYMOMOXSTORE.MYSHOPIFY.COM,
NGHIGIFT.COM, PDF4COLLEGES.COM,
PDF4SCHOOL.COM, PENNYMAC.CLUB,
PIXAREBOOK.STORE,
RELIABLEOUTLETS.COM, RUZSSOS.XYZ,
SEKO.CLUB, STDBOOKS.COM,
        Case 1:20-cv-06368-GHW Document 5 Filed 08/13/20 Page 2 of 11




SUGISE.MYSHOPIFY.COM,
UNIBOOKMASTER.COM, VITALEBOOK.NET,
VITALEBOOK.STORE, WEBBOOK.STORE,
WEYCO.CLUB, ZBOOKLIFE.COM, and
ZSTAPLESS.COM,

               Defendants.

                                       EXP ARTE ORDER

       Plaintiffs McGraw Hill LLC, Bedford, Freeman & W01ih Publishing Group, LLC,

Cengage Learning, Inc., Elsevier Inc., and Pearson Education, Inc. (collectively, "Plaintiffs") have

moved ex parte, pursuant to, inter alia, Federal Rules of Civil Procedure 64 and 65, the Copyright

Act (17 U.S.C. § 502(a)), the Lanham Act (15 U.S.C. § 1116), and N.Y. C.P.L.R. §§ 6201 et al.

against Defendants Does 1 - 63 (collectively, "Defendants"), doing business as, respectively,

1 stebooks.com, aonie.club, aquickshop.online, atiso.club, bigdadystores.com, bookscheap.org,

bookspersonally.com,          caposel.myshopify.com,         ccbooks.org,         college2book.com,

derora.onkingshop.com,         digitalbook4you.com,       digitalbookdrive.com,      dumanus.com,

ebook4mart.com,      ebookall.store,     ebookandlife.com,     ebook-mall.com,       ebookmar.com,

ebooksmoda.com,      ebooksshelf.com, ebooksstuff.co, ebooktestbank.com, ebookthings.net,

ebooktoday.net,    ebooktoday.store,     ebookus.store,   ebookvip.store,    enent.myshopify.com,

evelyn.onkingshop.com, falcous.myshopify.com, genter.store, getxt.net, gildanvietnam.com,

goldenbuuks.myshopify.com, grutina.shop, guzguz.club, ibookstorehub.com, iconover.com,

intelligentlearnerclub.com,     llersand.xyz,   megaebooks.info,     mononus.com,       mosac.club,

mutrim.myshopify .com,        mymomoxstore.myshopify.com,       nghigift.com,     pdf4colleges.com,

pdf4school.com, pennymac.club, pixarebook.store, reliableoutlets.com, ruzssos.xyz, seko.club,

stdbooks.com, sugise.myshopify.com, unibookmaster.com, vitalebook.net, vitalebook.store,

webbook.store, weyco.club, zbooklife.com, and zstapless.com (the "Infringing Sites"), for 1) a




                                                 2
        Case 1:20-cv-06368-GHW Document 5 Filed 08/13/20 Page 3 of 11




temporary restraining order, 2) an order to show cause why a preliminary injunction should not

issue, 3) an order authorizing expedited discovery, and 4) an order authorizing alternate service by

electronic mail (the "Application"). Plaintiffs so move the Comi on the basis that Defendants are

reproducing and/or distributing unauthorized electronic copies of Plaintiffs' copyrighted textbooks

and using in commerce unauthorized identical (or substantially indistinguishable) copies of

Plaintiffs' federally registered trademarks, as set fmih in Plaintiffs' Complaint.

        The Court, having reviewed the Complaint, Memorandum of Law, supporting

Declarations, and all other papers submitted therewith, makes the following findings of fact and

conclusions of law:

                     FACTUAL FINDINGS AND CONCLUSIONS OF LAW

        I.        Plaintiffs are likely to succeed in showing that Defendants have infringed and are

continuing to infringe Plaintiffs' federally registered copyrights and trademarks in connection with

Defendants' reproduction, distribution, offering for sale, and/or sale of unauthorized electronic

copies of Plaintiffs' textbooks ("Infringing eBooks"), including via the Infringing Sites.

       2.         The reproduction, distribution, advertisement, offering for sale, and/or sale of the

Infringing eBooks will result in immediate and irreparable injury to Plaintiffs if the requested relief

is not granted.

       3.         The balance of potential harm to Defendants, if any, by being prevented from

continuing to profit from their illegal and infringing activities if a temporary restraining order is

issued is far outweighed by the harm to Plaintiffs, their businesses, and the value associated with

Plaintiffs' copyrights and trademarks if a temporary restraining order is not issued. Defendants

are not harmed by being prevented from continuing to profit from illegal and infringing activities.

       4.         Public interest favors issuance of a tempora1y restraining order in order to protect




                                                   3
        Case 1:20-cv-06368-GHW Document 5 Filed 08/13/20 Page 4 of 11




Plaintiffs' interests in and to their respective copyrights and trademarks, and to protect the public

from being deceived and defrauded by Defendants' infringing copies of Plaintiffs' textbooks.

       5.       If Defendants are given notice of the Application prior to the time set forth below,

they are likely to secrete, conceal, transfer, or otherwise dispose of the proceeds from their sales

of infringing copies of Plaintiffs' textbooks, thus preventing Plaintiffs from obtaining the final

relief they seek.

        6.      Without the requested expedited discovery, Plaintiffs will not be able to determine

the true identities and locations of the Defendants, obtain the information necessaiy to effectuate

the asset freeze, and ultimately proceed with their claims and obtain the final relief they seek.

       7.       Service on Defendants by electronic mail to the addresses used by Defendants to

conduct the business on their Infringing Sites is reasonably calculated to provide actual notice of

Plaintiffs' claims to Defendants.

                                    ORDER TO SHOW CAUSE

        Based on the foregoing, it is HEREBY ORDERED that Defendants shall appear on

_fw__�1-v_0_T__;-_5___2020, at J--'. 00 ad1r:lp.m. telephonically, pursuant to instructions that
will issue from the Com!, 101 in Cot!t'!room�========�·fJ:htdJru�tate�ffif·k;t-



-New-York;] to show cause why an order, pursuant to, inter alia, Federal Rules of Civil Procedure

64 and 65, the Copyright Act (17 U.S.C. § 502(a)), the Lanham Act (15 U.S.C. § 1116), N.Y.

C.P.L.R. §§ 6201 et al., and the Coutt's inherent equitable authority, should not be entered,

pending resolution of this case or fiuther order of this Court, granting Plaintiffs a preliminary

injunction enjoining Defendants, their respective officers, agents, employees, and attorneys, and




                                                 4
         Case 1:20-cv-06368-GHW Document 5 Filed 08/13/20 Page 5 of 11




all those in active concert or paiticipation with any of them who receive actual notice of the order,

in a manner substantially similar to the relief provided herein.

         IT IS FURTHER ORDERED that Defendants' answering papers shall be filed and served

upon Plaintiffs' counsel, by email to publisher.lawsuit@oandzlaw.com, on or before

_fv�';;,cc'-'�,\--�-d-�\ __,   2020, and Plaintiffs' reply papers, if any, shall be filed and served on

Defendants on or before         fv �vsT    )..   f   , 2020.
         IT IS FURTHER ORDERED that any third paity provided with notice of this Ex Parte

Order for purposes of compliance with its terms shall not disclose in sum or substance the Ex Parte

Order to Defendants, their officers, agents, servants, employees, and attorneys, and all those in

active conceit or patticipation with any of them, until Plaintiffs have filed proof of service of the

Ex Parte Order on Defendants on the case docket as provided in the Alternative Service Order

below.

                                 TEMPORARY RESTRAINING ORDER

         IT IS HEREBY ORDERED, in accordance with Federal Rules of Civil Procedure 64 and

65, the Copyright Act (17 U.S.C. § 502(a)), the Lanham Act (15 U.S.C. § 1116), N.Y. C.P.L.R.

§§ 6201 et al., and the Comt's inherent equitable power to issue provisional remedies ancillaiy to

its authority to provide final equitable relief, and no prior application having been granted, that:

         I.       Defendants, their officers, agents, servants, employees, and attorneys, and all those

in active concert or patticipation with any of them who receive actual notice of this Temporary

Restraining Order, are enjoined from:

                  a)       Directly or indirectly infringing any copyrighted work that is owned or

                           exclusively controlled by any of the Plaintiffs ("Plaintiffs' Textbooks"), i.e.,

                           any copyrighted work published under any of the imprints identified on




                                                      5
Case 1:20-cv-06368-GHW Document 5 Filed 08/13/20 Page 6 of 11




          Exhibit A to the Complaint (attached hereto as Appendix A) (the

          "Imprints");

     b)   Directly or indirectly infringing any trademark that is owned or exclusively

          controlled by any of the Plaintiffs, including the trademarks identified on

          Exhibit C to the Complaint and/or associated with the Imprints ("Plaintiffs'

          Marks");

     c)   Directly or indirectly copying, reproducing, manufacturing, downloading,

          uploading, transmitting, distributing, selling, offering for sale, advetiising,

          marketing, promoting, or otherwise exploiting any of Plaintiffs' Textbooks

          or goods bearing Plaintiffs' Marks without Plaintiffs' express written

          authorization;

     d)   Enabling, facilitating, permitting, assisting, soliciting, encouraging, or

          inducing the copying, reproduction, manufacture, download, upload,

          transmission, distribution, sale, offering for sale, advertisement, marketing,

          promotion, or other exploitation of any of Plaintiffs' Textbooks or goods

          bearing Plaintiffs' Marks without Plaintiffs' express written authorization;

     e)   Using, hosting, operating, maintaining, creating, or registering any

          computer server, website, domain name, domain name server, cloud

          storage, e-commerce platform, online advertising service, social media

          platform, proxy service (including reverse and forwarding proxies), website

          optimization service (including website traffic management), caching

          service, domain name server, content delivery network, payment processing

          service, or any other service provider that suppmis the Infringing Sites in a




                                    6
        Case 1:20-cv-06368-GHW Document 5 Filed 08/13/20 Page 7 of 11




                       similar manner as the above-listed services or otherwise enables, facilitates,

                       permits, assists, solicits, encourages, or induces the infringement of

                       Plaintiffs' Textbooks or Plaintiffs' Marks, as set forth in subparagraphs (a)

                       through (d) above;

               f)      Transferring ownership or control of the websites, domain names, or

                       accounts associated with Defendants' Infringing Sites; and

               g)      Displaying in search results, including, but not limited to, removing links to

                       the Infringing Sites from any search index.

       2.      Defendants, their officers, agents, servants, employees, and attorneys, and all those

in active conce1i or participation with any of them who receive actual notice of this Temporary

Restraining Order, and service providers to Defendants or other third paiiies who receive actual

notice of this Temporary Restraining Order and operate or control accounts holding or receiving

money or other assets owned by, related to, connected to, associated with, held by, or transferred

in connection with Defendants' Infringing Sites or Defendants' sale of Plaintiffs' Textbooks

("Defendants' Accounts"), must immediately locate all Defendants' Accounts and immediately

cease transferring, withdrawing, or otherwise disposing of any money or other assets in

Defendants' Accounts or allowing such money or other assets in Defendants' Accounts to be

transferred, withdrawn, or otherwise disposed of. Defendants' Accounts include but are not limited

to: (i) Defendants' accounts in connection with PayPal Inc., Stripe, Inc., Square, Shopify, and other

providers of payment processing services to the Infringing Sites; and (ii) Defendants' accounts

with banks, financial institutions, or payment processing companies not covered by the preceding

2(i) ("Financial Institutions") that have received money or other assets from Defendants' Accounts

or otherwise received sales proceeds from Defendants or the Infringing Sites.




                                                 7
        Case 1:20-cv-06368-GHW Document 5 Filed 08/13/20 Page 8 of 11




       IT IS FURTHER ORDERED that Defendants shall preserve copies of all computer files

relating to the use of any of the Infringing Sites and shall take all steps necessary to retrieve

computer files relating to the use of the Infringing Sites that may have been deleted before the

entry of this Order.

       IT IS FURTHER ORDERED that this Temporary Restraining Order shall remain in

effect for foutieen (14) days unless extended by order of the Court.

       IT IS FURTHER ORDERED that this Temporary Restraining Order shall no longer

apply to any Defendant or Infringing Sites dismissed from this action.

       IT IS FURTHER ORDERED that Plaintiffs shall post security in the amount of

$ /u, Gli 0 , by corporate surety bond, cash, credit card, or a ce1iified or attorney's check.

       IT IS FURTHER ORDERED that upon two (2) business days' written notice to the Couti

and Plaintiffs' counsel, any Defendant or restrained third party may appear and move for the

dissolution or modification of the provisions of this Temporary Restraining Order upon an

appropriate evidentiary showing.

       IT IS FURTHER ORDERED that restrained third paiiies and/or third parties from whom

Plaintiffs seek expedited discovery as set fmth in the Expedited Discovery Order below shall not

provide Defendants, their officers, agents, servants, employees, and attorneys, and all those in

active concert or paiticipation with any of them, with notice of this Ex Parte Order until Plaintiffs

have notified such third paities that Defendants have been served with the Ex Parte Order. Within

two (days) of serving Defendants with the Ex Parte Order, as set forth in paragraph 3 of the

Alternative Service Order below, Plaintiffs shall notify third paiiies with whom they have provided

notice of this Ex Parte Order and/or sought Expedited Discovery hereunder that service upon

Defendants has been effected.




                                                  8
       Case 1:20-cv-06368-GHW Document 5 Filed 08/13/20 Page 9 of 11




                            EXPEDITED DISCOVERY ORDER

      Sufficient cause having been shown, IT JS HEREBY ORDERED that

      I.      Within two (2) days of receiving actual notice of this Ex Parle Order, Defendants,

their officers, agents, servants, employees, and attorneys, and any individual or entity providing

services to Defendants' Infringing Sites, or to Defendants in connection with those activities

referred to in paragraphs I (c) through (g) of the Temporary Restraining Order, shall provide to

Plaintiffs' counsel, via email to vivian@oandzlaw.com, written disclosure of the following

information, regardless of whether such information physically resides in the United States or

abroad:

              a)     All names, physical addresses, email addresses, and Internet Protocol ("IP")

                     addresses associated with Defendants or the Infringing Sites;

              b)     Any other websites or domain names associated with or related to

                     Defendants or the Infringing Sites, along with all names, physical addresses,

                     email addresses, and IP addresses associated with such websites and/or

                     domain names;

              c)     Information regarding Defendants' Accounts with Financial Institutions,

                     including the identity and location of the Financial Institution; complete

                     account numbers; all names, physical addresses, email addresses, and IP

                     addresses associated with Defendants' Accounts; and account balance

                     information.

      2.      Plaintiffs may immediately issue expedited discovery requests to Defendants

and/or seek via subpoena from relevant third paiiies, who shall provide within no more than five

(5) days of service of the requests or subpoena, the following information, regardless of whether




                                               9
      Case 1:20-cv-06368-GHW Document 5 Filed 08/13/20 Page 10 of 11




such information physically resides in the United States or abroad:

              a. Defendants' inventory of Plaintiffs' Textbooks, including the relevant title,

                  ISBN, and location of such inventmy;

              b. Defendants' sales of Plaintiffs' Textbooks from August I, 2017 to the present,

                 including Defendants' gross revenues received and, for each transaction, the

                  relevant title, ISBN, number of copies sold, price per copy, date sold, and

                 purchaser's city and state;

              c. Upload logs and download logs or similar documents concerning Defendants'

                 accounts and Plaintiffs' Textbooks, including the date and time of the

                 uploads/downloads, and the name of the files uploaded/downloaded;

              d. Search engine keywords and online advertisements utilized from August 1,

                 2017 to the present, including amounts paid for the keywords and/or

                 advertisements purchased;

              e. Account statements and/or similar transaction detail for Defendants' Accounts

                 with Financial Institutions from August 1, 2017 to the present; and

              f. With respect to a Financial Institution, information concerning its connection

                 to the United States, including but not limited to information concerning U.S.

                 dollar wire transfers to and from other countries as well as properties owned,

                 correspondent accounts, acquiring banks, and settlement accounts in the United

                 States and/or used by Defendants.

      3.      It is further ordered that Plaintiffs may immediately issue expedited discovery

requests and/or subpoenas seeking the inspection of Plaintiffs' Textbooks held in inventory by a

Defendant or by a third party on behalf of or in association with a Defendant. Plaintiffs and




                                               10
       Case 1:20-cv-06368-GHW Document 5 Filed 08/13/20 Page 11 of 11




 Defendants and, if applicable, any third parties, shall work cooperatively to coordinate the

 inspection of Plaintiffs' Textbooks within five (5) days of Plaintiffs' request.

                             ALTERNATE SERVICE ORDER
        Sufficient cause having been shown, IT IS HEREBY ORDERED that:

        I.      Pursuant to Federal Rules of Civil Procedure 4(f)(3) and 5 and N.Y. C.P.L.R. § 308,

service of process may be made on and shall be deemed effective as to Defendants by email to

Defendants' email addresses associated with the Infringing Sites as identified in Appendix B

hereto ("Defendants' Email Addresses");

       2.      Plaintiffs may carry out alternate service of process as ordered herein by providing

Defendants with a link to a File Transfer Protocol ("FTP") or other type of secure file-transmittal

site to access .pdf copies of: I) this Ex Parle Order; 2) the Summons and Complaint; and 3) all

papers filed in support of Plaintiffs' Application.

       3.      Plaintiffs shall provide notice of this Ex Parte Order and Plaintiffs' papers in

support of the Application to Defendants' Email Addresses within five (5) days of disclosure of

all discovery sought concerning Defendants' Accounts with Financial Institutions as provided in

the Expedited Discovery Order, but in no event later than thhteen (13) days from the date of this

Ex Parte Order. Plaintiffs shall file proof of such service on the case docket within two (2) days

of making such service.



It is SO ORDERED this___l2=day ofAugust, 2020, at f:35.t,ll.1./p.m.




                                                      UNITED STATES UlSTRICT JUDGE

                                                                                    if 0/r J__
                                                 11
